DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 Of PCT/JP2017/004995 filed February 10, 2017, which claims foreign priority to Japan Document No. 2016-023491 filed February 10, 2016.
Status
This Office Action is in response to Applicants' Communication filed on August 7, 2018 in which Claims 3 and 4 are amended to change the breadth of the claims, and new Claims 5-7 are added.  Claims 1-7 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statements (IDS) filed November 6, 2018 and February 28, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 4, 6 and 7, the metes and bounds of the term “cotton-like” cannot be determined since the current claims and specification do not clarify what features of cotton is being referred to using the term “cotton like”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by Jo et al (JP 2013-135704 A, provided with the IDS filed 11/06/2018).
Applicant claims a sheet for covering a wound, which is a wound covering material containing fibers of carboxymethylated natural or regenerated cellulose, wherein the average degree of substitution of hydroxyl groups in a glucose unit constituting the cellulose is in the range of 0.3 to 1.0, and 5% to 80% of carboxymethyl groups are protonated.
The Jo et al JP publication describes a hemostatic material for wound parts (see claims 1-5, paragraph [0001]) which comprises a fibrous acid-form carboxymethyl cellulose and thrombin and a process for producing the hemostatic material.  The Jo et al publication indicates that the carboxymethyl cellulose has a degree of substitution of 0.5 or higher but less than 1.0 (see claim 2 and paragraph [0015]). This degree of substitution for carboxymethyl cellulose in the Jo et al publication anticipates the currently claimed degree of substitution of hydroxyl groups in a glucose unit constituting . 

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al (JP 2013-135704 A, provided with the IDS filed 11/06/2018) in view of Parrish et al (US Patent No. 3,117,055, provided with the attached PTO-892).
	Applicants claim sheet for covering a wound according to claim 1 having a density of 0.03 g/cm3 to 1.0 g/cm3.
The information disclosed in the Jo et al JP publication in the above rejection is incorporated into the current rejection, but is not repeated here.
	The instantly claimed sheet for covering a wound differs from the information disclosed in the Jo et al JP publication by claiming carboxymethylated containing sheet that has a density in the range of 0.03 g/cm3 to 1.0 g/cm3.
	The Parrish et al patent discloses non-woven fabrics whereby Example 15 thereof discloses sheets prepared from a dispersion comprising carboxymethyl cellulose whereby the density disclosed for the unpressed sheet in Example 15 is about 0.30 g/cc and the density of the pressed sheet in Example 15 is 0.61 g/cc, whereby densities of both types of sheets fall within the densities recited in current Claims 3 and 5 ranging from 0.03 g/cm3 to 1.0 g/cm3.  

	One of ordinary skill in this art would be motivated to combine the teaching of the Jo et al JP publication with the teaching disclosed in the Parrish et al patent to reject the current claims since both of the references disclose carboxymethylated cellulose containing products.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute carboxymethylated cellulose comprising hemostatic material for wound parts of the Jo et al JP publication with carboxymethylated cellulose containing sheets that has densities that fall within the range 0.03 g/cm3 to 1.0 g/cm3 in view of the closely related structure and properties of the carboxymethyl cellulose containing sheets being used.

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623